DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are presently under consideration. Applicant’s amendments to the claims filed with the response dated 28 October 2021 have overcome the prior art rejection of record, and the indefiniteness rejections of record. These rejections are therefore withdrawn.
Upon performing updated search and consideration of the newly amended claims, new art was uncovered, and a new grounds of rejection is set forth below.

Drawings
The drawings were received on 28 October 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Loeckenhoff (EP 2736081A1, reference made to attached English machine translation).

Regarding claim 1 Loeckenhoff discloses a photovoltaic module comprising a plurality of photovoltaic units each having a positive contact terminal and a negative contact terminal ([0018], Fig. 1 see: solar cells 40 having front side contacts 45 and rear side contacts 49), and a single layer back contact substrate ([0018]-[0020], Fig. 1 see: carrier 20 with conductor rails 50), 
wherein the single layer back contact substrate comprises 
a positive surface part electrically connected to the positive contact terminal of each of the plurality of photovoltaic units ([0018]-[0023], Fig. 1 see: conductor rail 50 connected to second electrical connection 35 interpreted as a positive surface part 
a negative surface part electrically connected to the negative contact terminal of each of the plurality of photovoltaic units ([0018]-[0023], Fig. 1 see: conductor rails 50 connected to first electrical connection 30 interpreted as a negative surface part which is electrically connected to the back side contacts 49 of solar cells 40 at contact pads 52),  and 
the photovoltaic module further comprising at least one contact bridge in a layer of the photovoltaic module outside of the single layer back contact substrate, the at least one contact bridge providing an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part ([0022], Fig. 1 see: electrically separated conductor rails 50 are interconnected by bypass diodes 70 bridging between adjacent rails 50 which provides an electrical connection between conductor rails 50 under bypass conditions).  

Regarding claim 2 Loeckenhoff discloses the photovoltaic module according to claim 1, wherein each of the photovoltaic units comprises a single photovoltaic cell ([0018], Fig. 1 see: solar cells 40 are singular cells).

Regarding claim 4 Loeckenhoff discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is located within a perimeter of the PV 

Regarding claim 7 Loeckenhoff discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge comprises an electrically conductive connection member ([0022], Fig. 1 see: bypass diodes 70 comprise conductors bridging between rails 50).  

Regarding claim 8 Loeckenhoff discloses the photovoltaic module according to claim 7, wherein the electrically conductive connection member overlays the single layer back contact substrate ([0022], Fig. 1 see: bypass diodes 70 overlay carrier 20).

Regarding claim 11 Loeckenhoff discloses the photovoltaic module according to claim 1, wherein each one of the plurality of photovoltaic units is a rectangular cell ([0018], Fig. 1 see: rectangular solar cells 40).  

Regarding claim 12 Loeckenhoff discloses the photovoltaic module according to claim 1, wherein the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements ([0020], Fig. 1 see: rectangular conductor rail tracks 50).  

Regarding claim 13 Loeckenhoff discloses the photovoltaic module according to claim 12, wherein the polygon shaped surface elements are interconnected by a line 

Regarding claim 14  Loeckenhoff discloses the photovoltaic module according to claim 1, further comprising a positive terminal electrically connected to the positive surface part, and a negative terminal electrically connected to the negative surface part ([0018]-[0023], Fig. 1 see: solar cells 40 having front side contacts 45 connected to a rail 50 by connectors 60 and rear side contacts 49 connected to a rail 50 at contact pads 52), wherein the positive surface part and/or the negative surface part comprises multiple conductive paths towards the associated positive and negative terminal, respectively ([0022]-[0023], Fig. 1 see: two connectors 60 provide multiple paths for connecting to rail 50).

Claims 1-2, 4, 7-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dorn et al (US 2008/0142071).

Regarding claim 1 Dorn discloses a photovoltaic module comprising a plurality of photovoltaic units ([0039]-[0042], Figs. 1C-1E and 4E see: PV cells 3 (not shown in Fig. 4E for clarity)) each having a positive contact terminal and a negative contact terminal ([0018] see: PV cells in the module have first and second polarity electrodes (p and n electrodes)), and a single layer back contact substrate ([0039]-[0042], Figs. 4A and 4E see: traces 5 and bus lines 7 formed on a flexible substrate shown as a single layer), 

a positive surface part electrically connected to the positive contact terminal of each of the plurality of photovoltaic units ([0039]-[0042], Figs. 4A and 4E see: traces 5 and bus lines 7 connected to positive output lead 55 and also to the positive contacts of the PV cells for parallel electrical connection), 
a negative surface part electrically connected to the negative contact terminal of each of the plurality of photovoltaic units ([0039]-[0042], Figs. 4A and 4E see: traces 5 and bus lines 7 connected to negative output lead 55 and also to the negative contacts of the PV cells for parallel electrical connection),  and 
the photovoltaic module further comprising at least one contact bridge in a layer of the photovoltaic module outside of the single layer back contact substrate, the at least one contact bridge providing an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part ([0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: electrically separated traces 5 and bus lines 7 forming either the positive or negative electrical connections are electrically connected by bridges or interconnects 57 or 59).  

Regarding claim 2 Dorn discloses the photovoltaic module according to claim 1, wherein each of the photovoltaic units comprises a single photovoltaic cell ([0018] see: each PV cell is a single PV cell).



Regarding claim 7 Dorn discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge comprises an electrically conductive connection member ([0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: conductive bridges or interconnects 57 or 59 can be formed from a suitable conductive material such as aluminum or copper).  

Regarding claim 8 Dorn discloses the photovoltaic module according to claim 7, wherein the electrically conductive connection member overlays the single layer back contact substrate ([0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: conductive bridges or interconnects 57 or 59 overlay the traces 5 and bus lines 7 they are to interconnect).

Regarding claim 11 Dorn discloses the photovoltaic module according to claim 1, wherein each one of the plurality of photovoltaic units is a rectangular cell (Figs. 1C-1E see: square (rectangular) shaped PV cells 3).  

Regarding claim 12 Dorn discloses the photovoltaic module according to claim 1, wherein the negative surface part and/or the positive surface part comprise a plurality of 

Regarding claim 13 Dorn discloses the photovoltaic module according to claim 12, wherein the polygon shaped surface elements are interconnected by a line part in the single layer back contact substrate or by the at least one contact bridge ([0039]-[0042], Figs. 4A, 4E, see: traces 5 are interconnected in a comb shaped manner and bus lines 7 are interconnected to traces 5 through conductive bridges 57 or 59).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245), and further in view of Dorn et al (US 2008/0142071).

Regarding claim 1 Coleman discloses a photovoltaic module comprising a plurality of photovoltaic units each having a positive contact terminal and a negative contact terminal (C2/L41-66, Figs. 1-2 see: solar cells 18 each having an upper metallization pattern and a bottom metallized surface), and a single layer back contact substrate (C3/L15-25, Figs. 1-2 see: coplanar conductors 30 and 32 in a single layer formed by removing conductor material forming a gap 62), 
wherein the single layer back contact substrate comprises 
a positive surface part electrically connected to the positive contact terminal of each of the plurality of photovoltaic units (C3/L15-25, Figs. 1-2 see: conductive layer 32 contacted to the bottom metallization of solar cells 18), 

the photovoltaic module further comprising at least one contact bridge in a layer of the photovoltaic module outside of the single layer back contact substrate (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps), the at least one contact bridge providing an electrical connection in the negative surface part and/or in the positive surface part (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 providing electrical connection between upper metallization of solar cells 18 and conductor 30).
Coleman does not explicitly disclose where the at least one contact bridge provides an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part.
Dorn teaches a photovoltaic module comprising at least one contact bridge where the at least one contact bridge provides an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part (Dorn, [0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: electrically separated traces 5 and bus lines 7 forming either the positive or negative electrical connections are electrically connected by bridges or interconnects 57 or 59). Dorn teaches this allows selective configuration or reconfiguration of the solar cells within the module to provide the desired series and parallel interconnection of cells (Dorn, [0026]-[0027], [0039], [0042]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Dorn such that the at least one contact bridge of Coleman provides an electrical connection between two electrically separated sub-parts of the negative surface part or between two electrically separated sub-parts of the positive surface part of Coleman as taught by Dorn (Dorn, [0039]-[0042], [0026]-[0030], Figs. 4A, 4E, and 2A-2C see: electrically separated traces 5 and bus lines 7 forming either the positive or negative electrical connections are electrically connected by bridges or interconnects 57 or 59) as Dorn teaches this allows selective configuration or reconfiguration of the solar cells within the module to provide the desired series and parallel interconnection of cells (Dorn, [0026]-[0027], [0039], [0042]).

Regarding claim 2 modified Coleman discloses the photovoltaic module according to claim 1, wherein each of the photovoltaic units comprises a single photovoltaic cell (C2/L30-45 Figs. 1-2 see: solar cells 18 are each a single PV cell).

Regarding claim 4 modified Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is located within a perimeter of the PV module (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 are within the perimeter of solar package 10 defined by sides 13).

Regarding claim 5 modified Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge is formed by at least two same polarity contact terminals and a cell metallization of a single one of the plurality of photovoltaic units (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 and upper metallization of solar cell 18).

Regarding claim 7 modified Coleman discloses the photovoltaic module according to claim 1, wherein the at least one contact bridge comprises an electrically conductive connection member (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps).  

Regarding claim 8 modified Coleman discloses the photovoltaic module according to claim 7, wherein the electrically conductive connection member overlays the single layer back contact substrate (C2/L66-68, C3/L1-3, C3/L40-55 Figs. 1-2 see: conductors/tabs 36/361/362/363 such as wires or straps overlay conductor 30).

Regarding claim 10 modified Coleman discloses the photovoltaic module according to claim 1, wherein the positive surface part of the single layer back contact substrate is a single electrically conducting surface spanning the photovoltaic module surface (C3/L15-33, Figs. 1-2 see: members 44, 46, 48, 50 can be portions of conductor 32 contacted to solar cell 18), and the at least one contact bridge is provided for the 

Regarding claim 11 modified Coleman discloses the photovoltaic module according to claim 1, wherein each one of the plurality of photovoltaic units is a rectangular cell (C5/L5-10 see: solar cells can have a square or rectangular form).

Regarding claim 14 modified Coleman discloses the photovoltaic module according to claim 1, further comprising a positive terminal electrically connected to the positive surface part (C3/L34-39, Figs. 1-2 see: conductor 32 connected to terminal 56), and a negative terminal electrically connected to the negative surface part (C3/L9-10, Figs. 1-2 see: conductor 30 connected to terminal 54), wherein the positive surface part and/or the negative surface part comprises multiple conductive paths towards the associated positive and negative terminal, respectively (C3/L65-68, C4/L1-15, Figs. 1-2 see: conductors 30 and 32 having multiple branching portions such as 32A, 32B, 32C, 32D providing alternate paths to terminals 54 or 56).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245) in view of Dorn et al (US 2008/0142071) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14 above, and further in view of Dill et al (WO 89/05521).


Dill teaches a photovoltaic module comprising photovoltaic units where each photovoltaic unit comprises a string of photovoltaic cells (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12). Dill teaches this configuration is more resistant to damage and catastrophic power loss as damage to one solar cell matrix will not affect the other parallel connected solar cell matrices and only a small overall power loss to the panel will result (Dill, see Abstract and Page 8 Lines 15-28).
Dill and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Dill such that each of the photovoltaic units of Coleman comprises a string of photovoltaic cells as taught by Dill (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12) as Dill teaches this configuration is more resistant to damage and catastrophic power loss as damage to one solar cell matrix will not affect the other parallel connected solar cell matrices and only a small overall power loss to the panel will result (Dill, see Abstract and Page 8 Lines 15-28).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245) in view of Dorn et al (US 2008/0142071) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14 above, and further in view of Dill et al (WO 89/05521) and in further view of Moslehi (US 2015/0194547).

Regarding claim 6 modified Coleman discloses the photovoltaic module according to claim 1, but does not explicitly disclose wherein each photovoltaic unit of  the plurality of photovoltaic units comprises an n x m array of series connected photovoltaic cells, n and m being integer numbers, and wherein the plurality of photovoltaic units are connected in parallel, wherein the series connected photovoltaic cells in a photovoltaic unit of the plurality of photovoltaic units has associated series connections between contact terminals of the n x m series connected photovoltaic cells, provided by connection islands in the single layer back contact substrate surrounded by parts of the single layer back contact substrate forming the negative surface part and/or the positive surface part, wherein the at least one contact bridge comprises one contact bridge for each of two or more photovoltaic units of the plurality of photovoltaic units.  
Dill discloses a photovoltaic module comprising a plurality of photovoltaic units each comprising an n x m array of series connected photovoltaic cells, n and m being integer numbers, and wherein the plurality of photovoltaic units are connected in parallel (Dill, Page 5 Lines 5-21, Page 6 Lines 17-27, Page 8 Lines 1-15, Figs. 1-3 see: solar cell panel 90 comprising a plurality of parallel connected solar cell matrices 10 where each solar cell matrix contains a plurality of series connected solar cells 12), wherein 
Dill and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Dill such that each photovoltaic unit of the plurality of photovoltaic units of Coleman comprises an n x m array of series connected photovoltaic cells, n and m being integer numbers, and wherein the plurality of photovoltaic units are connected in parallel as taught by Dill (Dill, 
Dill does not explicitly disclose said connection islands are in the single layer back contact substrate.
Moslehi teaches a photovoltaic module comprising a plurality of photovoltaic units forming parallel circuits of two or more arrays of series connected photovoltaic 
Moslehi and modified Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Moslehi such that the connection islands of modified Coleman are in the single layer back contact substrate of Modified Coleman as taught by Moslehi (Moslehi, [0131], [0135], [0251]-[0252], Figs. 11A-11B, 12A-12B and 26-27 see: master cells (icells) having a plurality of isles (I1, I2, I3 I4) sub-cells are series interconnected through patterned M2 layer of series connectors 172 and fingers 174, 176 provided in a backplane layer) as Moslehi teaches providing the series interconnections in the same back contact layer pattern simplifies manufacturing steps by eliminating the additional step of individually stringing or tabbing the photovoltaic cells in series (Moslehi, [0098]).

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245) in view of Dorn et al (US 2008/0142071) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14 above, and further in view of Bentzen et al (US 2009/0283141).

Regarding claim 9 modified Coleman discloses the photovoltaic module according to claim 1, and although Coleman teaches wherein a first polarity surface part of the single layer back contact substrate is a single electrically conducting surface spanning the photovoltaic module surface (Coleman, C3/L15-33, Figs. 1-2 see: members 44, 46, 48, 50 can be portions of conductor 32 contacted to solar cell 18), and the at least one contact bridg
However, Bentzen teaches in solar cell design, solar cell semiconductor wafers can employ p-type substrates with n-doped surface emitter layers or alternatively have n-type substrates with p-doped surface emitter layers (Bentzen, [0022]).
Bentzen and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Bentzen such that the solar cells 18 of Coleman have n-type substrates and p-type surface emitters as taught by Bentzen (Bentzen, [0022]) as such a modification would have amounted to .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 4,045,245) in view of Dorn et al (US 2008/0142071) as applied to claims 1-2, 4-5, 7-8, 10-11 and 14 above, and further in view of Aiken et al (US 2015/0287865).

Regarding claim 12 modified Coleman discloses the photovoltaic module according to claim 1, but does not explicitly disclose wherein the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements.  
Aiken teaches a photovoltaic module having a negative surface part and a positive surface part comprising a plurality of polygon shaped surface elements (Aiken, [0050], [0059] Figs. 3-4 and 6A see: first conductive portion 108 and second conductive portion 107 each comprise a plurality of rectangular strip shaped elements or alternatively in Fig. 6A first conductive portion 208 comprises a plurality of square shaped portions). Aiken teaches the shape of the negative surface part and positive surface part of the back conductive support layer can be designed to optimize the 
Aiken and Coleman are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Coleman in view of Aiken such that the negative surface part and/or the positive surface part comprise a plurality of polygon shaped surface elements as taught by Aiken (Aiken, [0050], [0059] Figs. 3-4 and 6A see: first conductive portion 108 and second conductive portion 107 each comprise a plurality of rectangular strip shaped elements or alternatively in Fig. 6A first conductive portion 208 comprises a plurality of square shaped portions) as Aiken teaches the shape of the negative surface part and positive surface part of the back conductive support layer can be designed to optimize the surface area usage of the support to provide a maximum placement of solar cells (Aiken, [0024]).

Regarding claim 13 modified Coleman discloses the photovoltaic module according to claim 12, and Aiken discloses wherein the polygon shaped surface elements are interconnected by a line part in the single layer back contact substrate or by the at least one contact bridge (Aiken, [0059] Fig. 6A see: first conductive portion 208 comprises a plurality of square shaped portions interconnected by line portions).  

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rubin et al (US 2012/0060895) teaches in Figs. 1-2 and paras [0056]-[0059] a solar cell interconnection circuit having separated electrical connector parts 26 connected through bypass diodes 36.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726